O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                                 Dec 23, 2019
                                           Eastern District of Washington                            SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Porter, Matthew Paul                       Docket No.           2:19CR00186-RMP-1


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Matthew Paul Porter, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 19th day of November 2019, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.
        RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #4: Matthew Paul Porter is alleged to have tested presumptive positive for the presence of marijuana on December
18, 2019.

On November 27, 2019, the conditions of pretrial release supervision were reviewed with Mr. Porter. Mr. Porter
acknowledged an understanding of the conditions, which included standard condition number 9.

On December 18, 2019, Mr. Porter reported to Pioneer Human Services and provided a urine specimen that tested
presumptive positive for the presence of marijuana. Mr. Porter signed a substance abuse admission form acknowledging
he used marijuana, but did not specify a date.

On December 23, 2019, the undersigned officer confronted Mr. Porter about his presumptive positive test result. Mr. Porter
denied using marijuana, stating the result was residual from marijuana use that occurred prior to being placed on pretrial
release supervision. He stated his last use of marijuana was on November 18, 2019.

     PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION(S)
                          PREVIOUSLY REPORTED TO THE COURT

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       December 23, 2019
                                                                  by     s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer
  PS-8
  Re: Porter,, Matthew Paul
  December 23, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[X ]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                        December 23, 2019
                                                                      Date
